 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     LETICIA RODRIGUEZ
 7
 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                        Case No. 6:18-mj-00062-JDP

12                            Plaintiff,               STIPULATION FOR DEFENDANT TO
                                                       APPEAR BY VIDEO TELECONFERENCE;
13    vs.                                              [PROPOSED] ORDER

14    LETICIA RODRIGUEZ,                               Date: February 26, 2020
                                                       Time: 10:00 a.m.
15                           Defendant.                Judge: Hon. Jeremy D. Peterson

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Leticia Rodriguez, hereby stipulate and jointly move this Court to permit the defendant
20   to waive her right to be personally present at the initial appearance hearing on February 12, 2020,
21   at 10:00 a.m., and instead appear by video conference from the United States District Court in Las
22   Vegas, Nevada. The parties make this request pursuant to Fed. R. Crim. P. 43(b)(2).
23             Ms. Rodriguez recently relocated to Las Vegas for employment reasons. Travelling to
24   Yosemite at this time would be cause severe financial hardship. Ms. Rodriguez and the
25   undersigned defense counsel have discussed the importance of appearing in person. Ms.
26   Rodriguez asks the court to consider the potential for travel at this time to negatively impact her
27   employment. The issue has been discussed with the counsel for the government, who have no
28   objections. Ms. Rodriguez requests the Court accept waiver of her right to be personally present

     ddA
       Rodriguez / Stipulation to Appear by Video       -1-
       Teleconference and Order
 1   at the proceedings on February 26, 2020.

 2                                                  Respectfully submitted,

 3                                                  McGREGOR SCOTT
                                                    United States Attorney
 4
 5   Dated: February 20, 2020                       /s/ Susan St. Vincent
                                                    SUSAN ST. VINCENT
 6                                                  Acting Legal Officer
                                                    National Park Service
 7                                                  Yosemite National Park

 8
 9   Dated: February 20, 2020                       HEATHER E. WILLIAMS
                                                    Federal Defender
10
11                                                  /s/ Benjamin A. Gerson
                                                    BENJAMIN A. GERSON
12                                                  Assistant Federal Defender
                                                    Attorney for Defendant
13                                                  LETICIA RODRIGUEZ

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Rodriguez / Stipulation to Appear by Video     -2-
       Teleconference and Order
 1                                                  ORDER

 2             Good cause appearing, the above stipulation for defendant to appear via video

 3   teleconference in Case No. 6:18-mj-00062 is hereby accepted and adopted as the order of this

 4   court.

 5
 6   IT IS SO ORDERED.

 7
 8   Dated:         February 24, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Rodriguez / Stipulation to Appear by Video     -3-
       Teleconference and Order
